Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2006

Govt of VI v. Barton
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1341




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Govt of VI v. Barton" (2006). 2006 Decisions. Paper 1316.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1316


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 05-1341
                                     ___________

                    GOVERNMENT OF THE VIRGIN ISLANDS,

                                               Appellant

                                           v.

                              CHRISTOPHER BARTON
                                   ___________

        APPEAL FROM THE DISTRICT COURT OF THE VIRGIN ISLANDS

                                 (D.C. No. 04-cr-00089)
                Chief District Judge: The Honorable Raymond L. Finch
                   District Judge: The Honorable Thomas K. Moore
                Territorial Judge: The Honorable Darryl Dean Donohue
                                     ___________

                            ARGUED DECEMBER 5, 2005

        BEFORE: SCIRICA, Chief Judge, McKee and Nygaard, Circuit Judges.

                                 (Filed :April 5, 2006)
                                     ___________

Richard S. Davis, Esq. (Argued)
Office of Attorney General of Virgin Islands
Department of Justice
34-38 Kronprindsens Gade
GERS Building, Second Floor
Charlotte Amalie, St. Thomas, USVI 00802

             Counsel for Appellant
Andrew C. Simpson, Esq. (Argued)
5025 Anchor Way, Suite One
Gallows Bay
Christiansted, St. Croix, USVI 00820

              Counsel for Appellee

                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       The issue in this appeal is whether a copy of a court order, submitted in an attempt

to establish the finality of a Florida custody order, was properly admitted into evidence

during the trial of Christopher Barton for concealing a material fact from a government

agency. The Territorial Court admitted the copy into evidence and, based entirely on the

admitted copy, a jury convicted Barton. On appeal, the Appellate Division of the District

Court (consisting of three District judges) reversed and vacated the sentence. We agree

substantially with the Appellate Division’s opinion that the copy was not admissible

under any relevant Federal Rule of Evidence. Accordingly, we will affirm the Appellate

Division’s order vacating Barton’s conviction.




                                             2